Name: Commission Regulation (EC) No 911/2004 of 29 April 2004 implementing Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards eartags, passports and holding registers (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  farming systems;  research and intellectual property;  means of agricultural production;  information technology and data processing
 Date Published: nan

 Avis juridique important|32004R0911Commission Regulation (EC) No 911/2004 of 29 April 2004 implementing Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards eartags, passports and holding registers (Text with EEA relevance) Official Journal L 163 , 30/04/2004 P. 0065 - 0070Commission Regulation (EC) No 911/2004of 29 April 2004implementing Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards eartags, passports and holding registers(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(1), and in particular Article 7(1) and Article 10 (a), (b) and (c) thereof,Whereas:(1) Commission Regulation (EC) No 2629/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards eartags, holding registers and passports in the framework of the system for the identification and registration of bovine animals(2) has been substantially amended several times. For reasons of clarity and consistency of Community legislation those rules should be contained in a single act. Accordingly, Regulation (EC) No 2629/97 should be repealed and replaced by this Regulation.(2) Ear tags should include information on the Member State of origin together with information on the individual animal. The most appropriate codified form of such information is the two-letter country code together with a maximum of 12 digits. Bar codes could be authorised in addition to the country code and the maximum 12 digits.(3) It is appropriate to take account of the difficulties pointed out by the competent authority of certain Member States regarding the code for the identification of bovine animals and permit those authorities to use ear tags containing an alpha-numeric code until the end of a transitional period. In addition it is appropriate to take into account the difficulties pointed out by the competent authority of Italy and to permit that authority to use a maximum of three supplementary characters provided those supplementary characters do not form part of the numeric code.(4) In order to avoid difficulties in intra-Community trade in bovine animals and to clarify the current rules, it is necessary to authorise keepers to acquire in advance, if they so wish and in compliance with the national provisions, a quantity of ear tags proportionate to their needs for a period of no more than one year.(5) It is appropriate to provide for the information contained in the replacement ear tags in the event of ear tag losses.(6) It is appropriate to define certain minimum uniform rules for the design and layout of the ear tags.(7) The provisions concerning the information content of the ear tags should be reviewed in the light of the establishment of the computerised database provided for in Regulation (EC) No 1760/2000.(8) The information contained in the passport and the register should be in a form which allows animals to be traced.(9) The information should be consistent with that to be included in the computerised database provided for in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(3).(10) The period between three and seven days to be determined by Member States for keepers to notify movements, births and deaths of animals should be linked to the date of the event. However, it is appropriate to take account of the difficulties pointed out by Member States for notification of births within the deadline foreseen, and consequently to allow Member States to determine the relevant period from the date when the animal is ear tagged.(11) It is appropriate to take account of the difficulties pointed out by Member States regarding the information to be provided in the passports accompanying bovine animals born before 1 January 1998. The difficulties pointed out during the preparation of the Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia for the passports accompanying animals born before 1 January 2004 should also be taken into account.(12) It is appropriate to make optional the mention of certain pieces of information on passports accompanying bovine animals born before 1 January 1998 and for bovine animals born before 1 January 2004 in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia or Slovakia. That derogation should not put in question the obligation to mention these pieces of information on passports of bovine animals born in the territory of a Member State where such a requirement is provided by its national rules.(13) In view of the control measures relating to Community aid schemes, it is necessary to include in the passport certain information relating to the premiums, as provided in Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(4),.(14) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund,HAS ADOPTED THIS REGULATION:CHAPTER I EAR TAGSArticle 11. Ear tags shall contain the name, the code or the logo of the competent authority which allocated the ear tags, and the characters provided for in paragraph 2.2. The characters forming the identification code on the ear tags shall be as follows:(a) the first two positions shall identify the Member State of the holding where the animal is first identified; for that purpose the two-letter country code set out in the Annex I shall be used;(b) the characters following the country code shall be numeric and shall not exceed 12 digits; however, Spain, Ireland, Italy, Portugal and the United Kingdom may maintain their system of an alpha-numeric code for the 12 digits following the country code in respect of animals born until 31 December 1999 for Spain, Ireland, Italy and Portugal and for the United Kingdom in respect of animals born until 30 June 2000.3. In addition to the information provided for in paragraph 1, a bar code may be authorised by the competent authority.4. By derogation to the limitation of the number of characters laid down in paragraph 2(b) the competent authority of Italy may use a maximum of three supplementary characters after the sequence of characters provided for in that paragraph. However, those characters shall not form part of the identification code in paragraph 2.5. Keepers shall be authorised to acquire in advance, if they so wish and in compliance with the applicable national provisions, a quantity of ear tags proportionate to their needs for a period not exceeding one year. In the case of holdings which keep no more than five animals, the competent authority may not provide in advance more than five pairs of eartags.6. In case of an ear tag loss, the replacement ear tags may contain, in addition to the information provided for and distinct from it, a mark expressing in Roman numerals the version number of the replacement ear tag. In such an event, the identification code provided for in paragraph 2 shall remain unchanged. Replacement ear tags used by a Member State for animals born in another Member State shall bear at least the same identification code in addition to the code or the logo of the competent authority issuing it.Article 2Ear tags shall comply with the following requirements:(a) they shall be of flexible plastic material;(b) they shall be tamper-proof and easy to read throughout the lifetime of the animal;(c) they shall not be re-usable;(d) they shall be designed in such a way that they can remain attached to the animal without being harmful to it;(e) they shall carry only non-removable inscriptions, as provided for in Article 1.Article 3The model of the first ear tag shall be as follows:(a) it shall consist of two parts, a male part and a female part;(b) each part of the ear tag shall contain only the information provided for in Article 1;(c) the length of the ear tag shall be at least 45 mm for each part;(d) the width of the ear tag shall be at least 55 mm for each part;(e) the characters shall have a minimum height of 5 mm.Article 4Member States may choose other material or model for the second ear tag and may decide to add further information provided that the information requirements provided for in Article 1 (1) and (2) are complied with.Article 5Member States shall communicate to each other and to the Commission models for the first and the second ear tags as provided for in Articles 3 and 4.CHAPTER II PASSPORTS AND HOLDING REGISTERSArticle 61. The passport shall contain at least the following:(a) the information referred to in the first to seventh indent of Article 14 (3) C (1), of Directive 64/432/EEC;(b) the information referred to in:(i) the second indent of Article 14 (3) C (2) of Directive 64/432/EEC, or(ii) the first indent of Article 14 (3) C (2) if the database provided for by Article 5 of Regulation (EC) No 1760/2000 is fully operational;(c) the signature of the keeper(s), with the exception of the transporter; when the database is fully operational as provided for in the first indent of Article 6 (3), of Regulation (EC) No 1760/2000, only the signature of the last keeper shall be provided;(d) the name of issuing authority;(e) the date of issue of the passport.2. Without prejudice to Chapter I.A.1 of the Annex to Council Directive 91/628/EEC on the protection of animals during transport(5), a calf under four weeks of age may be moved, provided that its navel is healed. In such a case, Member States may provide for it to be accompanied by a temporary passport containing at least the information set out in paragraph 1 in a format approved by the competent authority.The temporary passport shall be issued by the first keeper of the calf and shall be completed by each subsequent keeper with the exception of transporters. The keeper shall submit the temporary passport to the competent authority before the animal is four weeks old, or within seven days following the event if the animal dies or is slaughtered before it is four weeks old. Where the calf is still alive, the competent authority shall issue a final passport in accordance with paragraph 1 within 14 days of receipt of the temporary passport. Final passports shall record the details of all previous movements made by the calf as recorded on the temporary passport.The calf may not move more than twice between holdings, accompanied by the temporary passport. For the purpose of this paragraph, a movement between two holdings through a market or calf collection centre shall count as one movement, provided that the market or the calf collection centre can provide, upon request, to the competent authorities a full record of the transactions carried out within the framework of that market or centre.3. By way of derogation from paragraph 1(a), the information provided for by the second and fifth indents of Article 14 (3) C (1) of Directive 64/432/EEC shall not be compulsory for passports of bovine animals born before 1 January 1998. The derogation provided for in this paragraph shall be without prejudice to the obligation to provide the abovementioned pieces of information where such a requirement is provided for by national rules. Member States shall communicate to each other and to the Commission the rules effectively applied regarding the information referred to in this paragraph.4. For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia the derogation provided for in paragraph 3 shall apply to bovine animals born before 1 January 2004.Article 7In addition to the information referred to in Article 6, the following information concerning the premium situation of male animals, as provided for in Article 4 of Council Regulation (EC) No 1254/99, shall be added to the passport:(a) application or grant: first-age bracket;(b) application or grant: second-age bracket.Article 8The register kept on each holding shall contain at least the following information:(a) the up-to-date information provided for in the first to fourth indent of Article 14 (3) C (1) of Directive 64/432/EEC;(b) the date of death of the animal on the holding;(c) in the case of animals departing from the holding, the name and address of the keeper, with the exception of the transporter, or the identification code of the holding, to whom/which the animal is being transferred, as well as the date of departure;(d) in the case of animals arriving on the holding, the name and address of the keeper, with the exception of the transporter, or the identification code of the holding, from whom/which the animal was transferred, and the date of arrival;(e) the name and signature of the representative of the competent authority checking the register and the dates on which such checks are carried out.Article 9In the case of births, when fixing the period between three and seven days for notification of events by the keeper as provided for in Article 7 (1) of Regulation (EC) No 1760/2000, Member States may use the date when the animal is tagged instead of the date of birth as the starting point for the period concerned, provided that no risk of confusion between those dates shall ensue in any record.Article 10Member States shall communicate to each other and to the Commission the model of the passport and the holding register used within their territory.CHAPTER III FINAL PROVISIONSArticle 111. Regulation (EC) No 2629/97 is repealed.2. References to Regulation (EC) No 2629/97 shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex II to this Regulation.Article 12This Regulation shall enter into force on first May 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 204, 11.8.2000, p. 1. Regulation as amended by the 2003 Act of Accession.(2) OJ L 354, 30.12.1997, p. 9. Regulation as last amended by the 2003 Act of Accession.(3) OJ L 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8).(4) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(5) OJ L 340, 11.12.1991, p. 17. Directive as last amended by Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).ANNEX IThe code on a bovine eartag shall start with the letters identifying the Member State of origin in accordance with the following table:>TABLE>ANNEX IICORRELATION TABLE>TABLE>